Citation Nr: 0735201	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
post-traumatic stress disorder claim.

2. Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia, wherein the RO denied service connection for post-
traumatic stress disorder.   

In his June 2005 substantive appeal, the veteran requested a 
hearing before the Board at the local RO.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in August 2007 in Atlanta, Georgia.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The veteran's claim for service connection for post-
traumatic stress disorder was previously denied by the RO in 
December 1992 on the basis that the PTSD had not been 
diagnosed; the veteran did not appeal the RO's decision.

2. The additional evidence presented since the prior decision 
includes a diagnosis of PTSD and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence received subsequent to the December 1992 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist
The law provides that the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with for the new and 
material evidence issue is not warranted.  To the extent 
necessary, VA has fulfilled its duties to notify and to 
assist the veteran in the development of this claim.  See 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In light of the determination reached in this claim, 
no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

Reopening the Claim of Service Connection for PTSD 
The veteran is claiming entitlement to service connection for 
PTSD.  This issue was denied in a rating decision issued in 
December 1992.  The veteran did not timely appeal that 
decision and it became final.  See 38 C.F.R. § 7105.  

Based on the procedural history outlined above, the issue for 
consideration for the June 2004 request on appeal is whether 
new and material evidence has been received to reopen the 
claim.  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  Barnett v. Brown, 8 Vet. App. 1, 4, 
(1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).
If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  "New" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The claim for service connection for PTSD was initially 
denied in December 1992 for the lack of evidence showing a 
current diagnosis and the lack of in-service stressors.  The 
evidence of record received from the time of the last 
unappealed decision in December 1992 includes; veteran's 
statements, a PTSD questionnaire, Board hearing transcript, 
and a single private medical record from the Atlanta Veteran 
Center dated June 2004.  Such evidence consists of veteran's 
statements and medical evidence of a current diagnosis and 
treatment for PTSD.  They also include references to in-
service stressors and additional private treatment. Therefore 
the evidence addresses unestablished facts cited as the basis 
for the previous denial.  Accordingly, the veteran has 
submitted new evidence that is material to his claim.  The 
veteran's claim of service connection for post-traumatic 
service disorder is re-opened.


ORDER

The request to reopen a claim for service connection for post 
traumatic stress disorder is granted.  To this extent only, 
the appeal is granted.


REMAND

The veteran is claiming service connection for post-traumatic 
stress disorder due to his time in service.  On his original 
April 1992 claim the veteran noted that he suffered from PTSD 
in 1983 and 1984.  On his request to re-open in February 2004 
the veteran noted that he had received treatment for PTSD at 
Atlanta Veteran Center from November 1991 through February 
2004.  At the August 2007 Board hearing the veteran mentioned 
undergoing detoxification in New York in 1986 at Booth 
Memorial Hospital run by the Salvation Army.  He also 
mentioned having a physician who prescribed him Wellbutrin.  
These records are not in the claims folder and would assist 
in the claim's adjudication and an attempt at obtaining them 
should be made.

Additionally, in the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A.  To properly adjudicate the veteran's 
claim, an examination to assess his mental health is 
necessary. 

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran in writing and 
request that he submit specific 
information concerning any claimed 
stressors.  In particular, the veteran 
should provide specific details of the 
"who, what, when, and where" concerning 
his claimed stressors, to include names, 
dates, and locations involved.  The 
veteran's response should be associated 
with his claims folder.  If the veteran 
does not respond, this should be 
documented in the claims folder.    

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) (2007), including obtaining 
fully executed authorizations to obtain 
records from all relevant private 
physicians identified by the veteran, 
including, but not limited to the Booth 
Memorial Hospital detoxification facility 
(possibly now named New York Hospital 
Queens).  Request these records and 
associate all non-duplicative records, as 
well as any negative responses, with the 
claims folder.

3. Obtain and associate with the claims 
file any and all updated treatment 
records from the Vet Center in Atlanta.  
Ask the veteran if he received treatment 
from any other VA facility and obtain and 
associate with the claims file any such 
records.  Do not associate duplicative 
records with the file.  

4. Then schedule the veteran for a VA 
psychiatric examination.  The examiner is 
to identify all relevant diagnoses.  If 
PTSD is diagnosed the examiner should 
identify all related stressors.  If in-
service and post-service stressors are 
identified determine if the veteran's 
PTSD is at least as likely as not due to 
in-service stressors.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

5. Then the RO should readjudicate the 
issue on appeal and consider all evidence 
received since issuance of the most 
recent statement of the case.  If the 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


